Citation Nr: 1503342	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-28 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected lumbosacral strain.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the Veteran has testified that he is unable to work as a result of his service-connected lumbar symptomatology.  As such, the issue is reasonably raised by the record.

The issue of entitlement to service connection for a psychiatric disability other than depressive disorder was raised by the record at the Veteran's May 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

After having carefully considered the matters on appeal, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development. 

Here, in a May 2010 rating decision, the RO proposed to reduce the evaluation of the Veteran's service-connected lumbosacral strain from 40 percent to 10 percent based on the results of a March 2010 VA spine examination.  In an October 2010 rating decision, the RO reduced the Veteran's evaluation from 40 percent to 10 percent effective January 1, 2011.  The Veteran seeks an evaluation in excess of 60 percent.    

When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment. 38 C.F.R. § 3.327(a) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  Here, at his May 2014 Board hearing, the Veteran testified that the symptoms associated with his service-connected lumbar spine disability increased in severity since his most recent VA examination in January 2012, approximately 3 years ago.  On remand, the Veteran should be provided with a VA examination to determine the current severity of his service-connected lumbar strain.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the VA North Texas Health Care System, and any associated outpatient clinics, dated from December 2012 to the present, and associate these records with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and any duly appointed representative must be notified of any inability to obtain the requested documents. 

2. Thereafter, after obtaining the available records, schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disorder.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorders, must be accomplished.  The examiner should describe the Veteran's disability in accordance with VA rating criteria.  A complete rationale for all opinions must be provided.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation. When offering this opinion, the examiner should not consider the Veteran's age or the effect of any nonservice-connected disability. 

A complete rationale for any opinion advanced should be provided.

3. The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2014). 

4. Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, then furnish the Veteran and his appointed representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






